EXHIBIT 10.3
Page 1 of 4
APPOINTMENT OF NATURAL GAS AGENT
          By this contract Northeast Ohio Natural Gas Corp. (“NEO”); Orwell
Natural Gas Company (“Orwell”); and Brainard Gas Corp. (Brainard) (jointly the
“Buyers”) appoint and elect John D. Oil and Gas Marketing Company, LLC (the
“Agent”) to act as the Buyers’ agent for the purpose of arranging for the sale
and transportation of natural gas in interstate commerce to the Buyers’ points
of delivery on Columbia Transmission Inc., an interstate pipeline.
Recitals
          Whereas, Buyers desire to acquire supplies of natural gas and to
obtain delivery of such gas to their distribution facilities through various
pipelines owned or leased by others; and
          Whereas, Agent is in the business of acquiring natural gas supplies
for others;
          Now therefore, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the Buyers and Agent hereby
agree as follows:

  1.   Agreement: Agent shall solicit offers to sell gas to the Buyers from
creditworthy interstate natural gas suppliers using Agent’s demonstrated
expertise in the field of natural gas marketing and energy trading. Agent shall
present such offers to sell natural gas to the Buyers using the Buyer’s
transportation contracts OR the selling supplier’s transportation contracts. The
Buyers agree to pay the Agent a fee of $00.15/dekatherm for each dekatherm of
interstate natural gas that the Buyers purchase pursuant to an offer to sell
that is presented to Buyers by Agent. Buyer agrees that agent shall be Buyer’s
exclusive agent, and Buyer shall purchase all of its interstate natural gas
requirements through Agent pursuant to this Agreement.

      Agent agrees that compliance with each of Buyer’s credit policies and
requirements shall be a condition precedent to Agent’s duty to present a
creditworthy supplier of interstate natural gas supplies. Further, if the
financial condition of any Buyer becomes unsatisfactory, Buyer shall supply
Agent such credit security as will enable Agent, in the reasonable exercise of
Agent’s judgment, to find willing natural gas suppliers.



--------------------------------------------------------------------------------



 



Page 2 of 4

APPOINTMENT OF NATURAL GAS AGENT



  2.   Billing and Payment: Agent’s fee for each dekatherm of natural gas
purchased pursuant to this agency agreement by Buyers shall be due and payable
at such time as each Buyer’s payment or payments to the natural gas seller or
sellers are due and payable. In order to prevent billing disputes, Buyers agree
to provide Agent with a copy or copies of all invoices submitted to the Buyers
by natural gas suppliers.         A finance charge of one and one-half percent
(1.5%) per month shall be due and payable on any payments to Agents that are not
paid within fifteen (15) days of the due date of payment.     3.   Quantity:
Each of the Buyers shall advise Agent in writing, no later than fifteen (15)
days prior to the first day of each month during the term of this contract, of
such Buyer’s anticipated demand for natural gas during the next month.     4.  
Reimbursement: Each Buyer’s shall be wholly responsible for the payment of the
gas sales price, gas transportation rates, fees, penalties or any charges
whatsoever related to gas that is offered by Agent and purchased by each buyer.
Each Buyer shall hold Agent harmless and shall reimburse Agent for any legal
fees or expenses incurred under this contract.     5.   Term of Contract. This
contract shall commence on January 4, 2010 and shall remain in force and effect
until September 31, 2023 UNLESS the contract is terminated or renegotiated
earlier upon the mutual written agreement of the Parties.     6.   Regulatory
Compliance. This Agency Agreement shall be subject to the rules and regulations
of any duly constituted Federal or State regulatory body having jurisdiction
hereunder. It is the express intention of NEO and of Marketing to comply with
all aspects of the rules, regulations and decisions of the Federal Energy
Regulatory Commission (the “FERC”) regarding Agency Agreements that were in
effect at the time of execution of this contract, or as such rules, regulations
and decisions may be changed throughout the term of the contract. Deviations
from such rules, regulations and decisions of the FERC related to Agency
Agreement are due to mistake or inadvertence and not to intent. If an action
occurs that results in a material deviation from the rules, regulations or
decisions of the FERC, Buyers and Agent jointly pledge to make a good faith
effort to rectify such deviations, when discovered by any of them. Material
deviations that result in harm to competitive markets or harm to competitors
will be reported to the Chief Compliance Officer of Buyers.     7.   Governing
Law: The interpretation and performance of this contract shall be in accordance
with the laws of the State of Ohio.





--------------------------------------------------------------------------------



 



Page 3 of 4

APPOINTMENT OF NATURAL GAS AGENT

  8.   Assignment: All of the covenants, conditions and obligations of this
contract shall extend to and be binding upon the heirs, personal
representatives, successors and assigns respectively of the parties hereto,
provided, however that this contract shall not be assigned by any of the Buyers
or by the Agent without the written consent of the other parties, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, no consent
shall be required if any of the Buyers assigns this contract to an affiliated
local distribution company or if the Agent assigns this contract to an
affiliated or unaffiliated marketing company. For purposes of this contract an
affiliate shall mean any entity or person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, such first entity or person.     9.   Survival: The obligations of
each Buyer to make payment of the Agents fee for gas received hereunder shall
survive the termination or cancellation of this contract. The obligation of
Buyers to indemnify the Agent pursuant to paragraph X, titled Reimbursement
shall survive the termination or cancellation of this contract. If any provision
of this contract is determined to be invalid, void, or unenforceable by any
court having jurisdiction, then such determination shall not invalidate, void,
or make unenforceable any other provision, agreement, or covenant in this
contract. No waiver of any breach of this contract shall be held to be a waiver
of any other or subsequent breach. All remedies in this contract shall be taken
and construed as cumulative, that is, in addition to every other remedy provided
therein or by law.     10.   Complete Agreement: This contract represents the
complete and entire understanding between each Buyer and the Agent, superseding
any prior agreements, respecting the subject matter of this contract. The Buyers
(jointly and severally) and the Agent hereto declare that there are no promises,
representations, conditions, warranties, other agreements, expressed or implied,
oral or written, made or relied upon by any of them, except those herein
contained.

          Therefore, John D. Oil & Gas Marketing Co., LLC agrees to become the
Agent of Northeast Ohio Natural Gas Company; Brainard Natural Gas Company; and
of Orwell Natural Gas Company as described above, and the foregoing Buyers each
agree to appoint John D. Oil & Gas Marketing Co., LLC their gas supply agent.



--------------------------------------------------------------------------------



 



Page 4 of 4

APPOINTMENT OF NATURAL GAS AGENT
          In witness whereof, the Parties have executed this contract.
This contract may be executed in counterparts, an original of each signed
contract to be delivered to the counterpart

            Agent: John D. Oil and Gas Marketing Company, LLC
      /s/ Richard M. Osborne       Richard M. Osborne    Chief Executive Officer
Date: January 3, 2010      

            Buyer: Northeast Ohio Gas Corp.
      /s/ Thomas J. Smith       Thomas J. Smith      President
Date: January 3, 2010     

            Buyer: Brainard Gas Corp.
      /s/ Thomas J. Smith       Thomas J. Smith      President
Date: January 3, 2010     

            Buyer: Orwell Natural Gas Company
      /s/ Thomas J. Smith       Thomas J. Smith      President
Date: January 3, 2010     

                                   